Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) A junction box for an electrical connection of a photovoltaic module, comprising: a plug-in module with a plug element, a connection element, and a first retaining projection, wherein the plug element enables a plug-in connection with an external electrical connection line, the connection element provides a connection option for an internal electrical supply line into the photovoltaic module, the first retaining projection defines a first planar surface configured to contact a first portion of the photovoltaic module; and a housing module which is connectable to the plug-in module and also attachable to the photovoltaic module in order to offer protection of a connection area of the photovoltaic module against external influences, and includes a second retaining projection that defines a second planar surface configured to contact a second portion of the photovoltaic module, wherein the first retaining projection abuts the second retaining projection when the housing module is connected to the plug-in module such that the first planar surface and the second planar surface are coplanar.
(Claim 11) A method of mounting a junction box with a plug-in module and a housing module onto a photovoltaic module, comprising: connecting the plug-in module to the photovoltaic module using retaining projections having first planar surfaces on the plug-in module, thereby causing the first planar surfaces to contact a first portion of the photovoltaic module, connecting interior supply lines to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 8, lines 4-9 through page 11, lines 1-2, filed in the Remarks dated 10/13/2021, with respect to “… Mills fails to disclose “wherein the first retaining projection abuts the second retaining projection when the housing module is connected to the plug-in module such that the first planar surface and the second planar surface are coplanar,” ….” have been fully considered and are persuasive.  The 102(a)(1) rejection of Claim 1 has been withdrawn.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        

10/20/2021